DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the application filed on 8/3/2020.
Claims 1-3, 5, 7-8, 12-14, 16-20 have been amended.
Claims 1-20 have been examined and rejected.
Allowable Subject Matter
Claims 2-6, 8-11 and 13-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Wei (US20180376452A1) in view of Wei* (US20200084700A1).  
Regarding Claim 1, Sang discloses a communication method, comprising: 
receiving, by a communications apparatus in a radio resource control (RRC)-connected state, a paging message, wherein the paging message is used a broadcast information changes (see paras 34-36, a network can use a paging procedure to contact RRC_CONNECTED UEs/i.e. representing receiving by a UE, to enable the following: inform UEs in RRC_CONNECTED about system information changes), 
 the broadcast information comprises at least one of system information (SI) (see para 36, the UE to reacquire system information), 
re-receiving, by the communications apparatus, a broadcast information based on the paging message (see para 36, inform UEs in RRC_CONNECTED about system information changes, by triggering a UE to re-acquire system information);
Sang does not disclose details regarding: the broadcast information comprises at least one specific SIB in the OSI is a SIB associated with the communications apparatus. 
Examiners Note: Using BRI consistent with the specification, this limitation has been interpreted to mean “the SIB1 includes scheduling information of another (other) system information OSI”. Based on this interpretation, and in the same field of endeavor, Wei* discloses this limitation: see para 66, SIB1 kind of information may indicate the scheduling of the rest of broadcasted SIs/i.e. other system information; also see paras 110-111. 
(see Wei*, para 112).
.  
Regarding Claim 7, Sang discloses a communication method, comprising: 
sending, by a communications apparatus, a paging message to a terminal device in a radio resource control (RRC)-connected state, wherein the paging message is used to indicate that a broadcast information changes (see paras 34-36, a network can use a paging procedure to contact RRC_CONNECTED UEs/i.e. representing sending by a network device or base station, to enable the following: inform UEs in RRC_CONNECTED about system information changes), 
the broadcast information comprises at least one of system information (SI) (see para 36, the UE to reacquire system information), 
resending, by the communications apparatus, a broadcast information to the terminal device (see para 36, inform UEs in RRC_CONNECTED about system information changes, by triggering a UE to re-acquire system information);
 the broadcast information comprises at least one specific SIB in the OSI is a SIB associated with the terminal device. 
Examiners Note: Using BRI consistent with the specification, this limitation has been interpreted to mean “the SIB1 includes scheduling information of another (other) system information OSI”. Based on this interpretation, and in the same field of endeavor, Wei* discloses this limitation: see para 66, SIB1 kind of information may indicate the scheduling of the rest of broadcasted SIs/i.e. other system information; also see paras 110-111. 
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Wei, to include SIB1 with scheduling information including the rest of other system information’s (SIs), as taught by Wei*, to enable adjusting the scheduling priority based on the SI (see Wei*, para 112).

Regarding Claim 12, Sang discloses an apparatus, comprising: one or more processors, and a computer-readable storage medium storing program instructions; wherein, when executed by the one or more processors, the instructions cause the apparatus to perform the following operations: 
receiving, in a radio resource control (RRC)-connected state, a paging message, wherein the paging message is used to indicate that a broadcast information changes (see paras 34-36, a network can use a paging procedure to contact RRC_CONNECTED UEs/i.e. representing receiving by a UE, to enable the following: inform UEs in RRC_CONNECTED about system information changes), 
 the broadcast information comprises at least one of system information (SI) (see para 36, the UE to reacquire system information), 
re-receiving, a broadcast information based on the paging message (see para 36, inform UEs in RRC_CONNECTED about system information changes, by triggering a UE to re-acquire system information);
Sang does not disclose details regarding: the broadcast information comprises at least one specific SIB in the OSI is a SIB associated with the communications apparatus. 
Examiners Note: Using BRI consistent with the specification, this limitation has been interpreted to mean “the SIB1 includes scheduling information of another (other) system information OSI”. Based on this interpretation, and in the same field of endeavor, Wei* discloses this limitation: see para 66, SIB1 kind of information may indicate the scheduling of the rest of broadcasted SIs/i.e. other system information; also see paras 110-111. 
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Wei, to include SIB1 with scheduling information including the rest of other system (see Wei*, para 112).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPA BELUR whose telephone number is (571)270-3722. The examiner can normally be reached M-F 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/DEEPA BELUR/Primary Examiner, Art Unit 2472